OFFICE ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Upon request by applicant’s representative Jill Gorny Sloper on 03/24/2022,
      this Office Action will clarify the Election of Species mailed 03/18/2022.

     Upon a query by applicant’s representative Jill Gorny Sloper on 03/24/2022, this Office Action amends the Restriction / Election of Species to clarify the Election of Species mailed 03/18/2022., particularly as it applies to the election of a complement-associated disorder (and noting that cancer is NOT an appropriate species) and the species of "a different complement inhibitor".

3.  The following Office Action amends the Restriction, mailed 03/18/2022.

     Claims 1-5, 7, 10, 15, 20-23, 42, 48, 51, 53, 55, 56 and 58-60 are currently under Restriction Requirement set forth herein.

4.  The following is of record, which was mailed 03/18/2022, 

    Election/Restrictions

     Restriction is required under 35 U.S.C. 121 and 372.

     This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
     In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

     Group I, claims 1-5, 7, 10, 15, 20-23, 51, 53, 55, 56, 58-60 drawn methods of treating comprising administer an anti-C5 antibody.          

    Group II, claims 42, 48, drawn to anti-C5 antibodies and kits comprising an anti-C5 antibody.

     The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

     Consistent with Written Opinion of the International Searching Authority for the corresponding PCT/US2018057760, filed 04/20/2020, in the instant application,
     the instant claims lack unity of invention by not providing a contribution over the prior art teachings cited herein.
      See Written Opinion.

5.  Species Election

     This application contains claims directed to more than one species of the generic invention.  
     These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.           

     The species are as follows: 

In addition to electing a Group from above,
      A)  Applicant is required to elect whether the anti-C5 antibody further comprising a variant 
            human Fc constant region that binds to human neonatal FcRN as recited in claim 2 OR 
            does NOT further comprise the variants recited in claim 2

             It is noted that the claims of Group II do not recite this variant currently.
     B) This Section B, particular the italicized Section has been provided to clarify the “a different complement inhibitor”

          In addition to electing a Group from above and the anti-C5 antibody from (A), 
           applicant is required specific species from the following.

           i) applicant is required whether the method comprises discontinuing treatment with a /the 
               first antibody (eculizumab or ravulizumab) and switching the patients to a different 
               complement inhibitor OR
              the method does NOT discontinue a / the first antibody such that the treatment does 
              NOT switch to a different complement inhibitor.

                    If applicant elects discontinuing the first anti-C5 antibody to a different complement  
                    inhibitor, 
                    then applicant is required to elect a species another complement inhibitor from 
                    those recited in claims 55-56 on pages 15 and 43 of the specification.
  
                Applicant should be clear in the structural characteristics and specificity of the               
               “different complement inhibitor”.

                For example, a species could an anti-C5 antibody (other than the current claimed 
                anti-C5 antibody, a biologically active fragments of C1, C2, etc.

                 While applicant certainly can elect different complement inhibitor from the group  
                 consisting of: a small molecule, a polypeptide, a polypeptide analog, a 
                 peptidomimetic, an siRNA or an aptamer.

                 However, applicant should provide the structure / specificity identifying information        
                 as best as one can.

      The method comprises treating a human patient having a complement-associated disorder who is being treated with ravulizumab, wherein the method comprises discontinuing treatment with ravulizumab and switching the patient to treatment with a different complement inhibitor. 
      In one embodiment the different complement inhibitor is selected from the group consisting of: a small molecule, a polypeptide, a polypeptide analog, a peptidomimetic, an siRNA or an aptamer.   
     In another embodiment, the different complement inhibitor inhibits one or more of complement components C1, C2, C3, C4, C5, C6, C7, C8, C9, Factor D, Factor B, properdin, MBL, MASP-1, MASP-2, or biologically active fragments thereof. 
     In another embodiment, the different complement inhibitor is a different anti-C5 antibody (e.g., ravulizumab, 7086 antibody, 8110 antibody, 305LO5 antibody, SKY59 antibody, or REGN3918 antibody).

       Applicant can elect any specific “different complement inhibitor from the specification.   
       Applicant is NOT limited to those different complement inhibitor from the paragraph above herein. 
           i) applicant is required whether the method comprises discontinuing treatment with a /the 
               first antibody (eculizumab or ravulizumab) and switching the patients to a different 
               complement inhibitor OR
               the method does NOT discontinue a / the first antibody such that the treatment does 
               NOT switch to a different complement inhibitor.

               If applicant elects discontinuing the first anti-C5 antibody to a different complement  
               inhibitor, 
               then applicant is required to elect a species another complement inhibitor from those 
               recited in claims 55-56 or paragraphs [0070] or [0205] of the specification.
  
              Applicant should be clear in the specificity of the “different complement inhibitor” and    
              clarify the nature of the structure of the inhibitor (e.g., antibody, etc.), 
              provided that there is if written supported by the specification.


       C) This Section (C) has been amended to delete “the specific cancer”, which was an inadvertent error.

      In addition to electing species from (A) and (B),
             then applicant is required to elect a specific complement-associated disorder from those claimed (disorder / disease from PNH, aHUS or disclosed on pages 15 and 44 of the specification as follows.

     Exemplary complement-associated conditions that can be treated according to the methods described herein include, but are not limited to, rheumatoid arthritis, antiphospholipid antibody syndrome, lupus nephritis, ischemia-reperfusion injury, atypical hemolytic uremic syndrome (aHUS), typical hemolytic uremic syndrome, paroxysmal nocturnal hemoglobinuria (PNH), dense deposit disease, neuromyelitis optica, multifocal motor neuropathy, multiple sclerosis, macular degeneration, HELLP syndrome, spontaneous fetal loss, thrombotic thrombocytopenic purpura, Pauci-immune vasculitis, epidermolysis bullosa, recurrent fetal loss, traumatic brain injury, myocarditis, a cerebrovascular disorder, a peripheral vascular disorder, a renovascular disorder, a mesenteric/enteric vascular disorder, vasculitis, Henoch-Schonlein purpura nephritis, systemic lupus erythematosus-associated vasculitis, vasculitis associated with rheumatoid arthritis, immune complex vasculitis, Takayasu's disease, dilated cardiomyopathy, diabetic angiopathy, Kawasaki's disease, venous gas embolus, restenosis following stent placement, rotational atherectomy, percutaneous transluminal coronary angioplasty, myasthenia gravis, cold agglutinin disease, dermatomyositis, paroxysmal cold hemoglobinuria, antiphospholipid syndrome, Graves' disease, atherosclerosis, Alzheimer's disease, systemic inflammatory response 

     These species of disorders are patentably distinct because they differ in etiologies and therapeutic endpoints. Furthermore, the examination of species would require different searches in the scientific literature. As such, it would be burdensome to search these species together. 

     These species are directed to different methods with respect to complement inhibitor, each method is patentably distinct.  The complement inhibitor different structure and modes of action and do not have a common structure for a common utility.  In turn, the distinct inhibitors, method step, and/or endpoints require separate and distinct searches.  As such, it would be burdensome to search these Inventions together.

     The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

      Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 51 is generic, for example.

     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

6.  The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for reasons stated above.
     Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
     Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

7.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

8.  The examiner has required restriction between product and process claims with respect to Groups I and I. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
 




9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 24, 2022